DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 07/21/2021 is acknowledged.
The office notes that while applicant states that their election is “with traverse”, the reply fails to distinctly and specifically point out supposed errors in the election of species requirement, and thus the election shall be treated as an election without traverse. The office directs the reader’s attention to page 3 of the restriction requirement date 05/21/2021.
The requirement is still deemed proper and is therefore made FINAL.

Claim 5-7, 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/21/2021.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/24/2021 is/are being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities:
Para2
L8, “Such decreases” appears to be a clear typo of “Such increases”
Para12
“While improving left,” appears to be a typo
Appropriate correction is required.


Drawings
The drawings are objected to because:
Insufficient reproduction characteristics, ie line weight/crispness, see MPEP 1.84
Fig 1,2
Fig2
Missing reference character 11, per Para16
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

	No invocation of 35 U.S.C. 112(f) is noted in this Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-13, 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10
L6, limitation “a wind turbine rotor blade” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis or if it depends upon the antecedent basis of the preamble.
L15, limitation “the blade” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference, see MPEP 2173.05(e).
Claim 19
L2, limitation “the surface” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is impossible to determine the proper antecedent basis of the cited term from the multiple possible antecedent sources of Claim 10.
Claim 20
L7-8, limitation “a wind turbine rotor blade” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis or if the cited limitation is part of the antecedent basis of “a plurality of rotor blades” of L2.
L15, limitation “the blade” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it 
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonnet (US 8,047,784).
Claim 1
Bonnet discloses:
“A wind turbine rotor blade flow guiding device (Fig2-9, lift device 110) comprising: 
a first portion including a rear surface for facing a surface of a wind turbine rotor blade (base portion of lift device 110 that faces blade 16 near surface 112); and 
a second portion connected to the first portion and extending from the first portion in a first direction along a length (outer portion of lift device 110 that faces away from blade 16 near surface 114, which extends in a first direction away from the base and along a length/span of the blade), the second portion including a top surface (surface 114) angled at an angle between 90 [degrees] and 180 [degrees] with respect to the rear surface of the first portion (best seen Fig4/9, see annotated Fig9 below, angle is roughly 135 degrees); 
wherein the second portion includes a plurality of corrugations extending along the length (best seen Fig5/6,7/8, corrugations formed by channels 120/126/128), wherein the second portion further includes a plurality of openings configured to allow a flow to pass through the second portion (best seen Fig5/6,7/8, opening formed by channels 120/126/128, as shown by flow 122).”

    PNG
    media_image1.png
    454
    782
    media_image1.png
    Greyscale

Claim 2
Bonnet discloses: “The wind turbine rotor blade flow guiding device of claim 1, wherein the first portion and the second portion are made of one piece (best seen Fig4-9).”
Claim 3
Bonnet discloses: “The wind turbine rotor blade flow guiding device of claim 2, wherein a transition portion is arranged between the first portion and the second portion, and wherein the plurality of corrugations extend into the transition portion (best seen Fig4, transition portion of device 110 is located between surfaces 112/114 and channels 120/126/128 extend into the transition portion).”
Claim 4
Bonnet discloses: “The wind turbine rotor blade flow guiding device of claim 1, wherein the top surface of the second portion is arranged at an angle between 110 [degrees] and 160 [degrees] with respect to the rear surface of the first portion (best seen Fig4/9, see annotated Fig9 above, angle is roughly 135 degrees).”
Claim 8
Bonnet discloses: “The wind turbine rotor blade flow guiding device of claim 1, wherein the plurality of openings include a plurality of elongated slits extending perpendicular to the first direction each having an inverted V-shape (best seen Fig5/6,7/8, opening formed by channels 120/126/128 extending in a chordwise direction and each has an inverted V-shape).”
Claim 9
Bonnet discloses: “The wind turbine rotor blade flow guiding device of claim 8, wherein the plurality of openings include a plurality of rows of the elongated slits (best seen Fig7/8, two rows of channel 126 and channel 128).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-13, 17-20, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet in view of Fuglsang (US 9,303,621).
Claim 10
Bonnet discloses: 
“A wind turbine rotor blade (blade 16) comprising:
a span direction (best seen Fig2/3, span of blade 16);
a root portion (root 34);
a shoulder (best seen Fig2/3, shoulder near root near labels 28/24/34/100); and
a wind turbine rotor blade flow guiding device (best seen Fig2-9, device 110) including:
a first portion including a rear surface for facing a surface of a wind turbine rotor blade (base portion of lift device 110 that faces blade 16 near surface 112); and
a second portion connected to the first portion and extending from the first portion in a first direction along a length (outer portion of lift device 110 that faces away from blade 16 near surface 114, which extends in a first direction away from the base and along a length/span of the blade), the second portion including a top surface angled at an angle between 90 [degrees] and 180 [degrees] with respect to the rear surface of the first portion (best seen Fig4/9, see annotated Fig9 below, angle is roughly 135 degrees);
wherein the second portion includes a plurality of corrugations extending along the length (best seen Fig5/6,7/8, corrugations formed by channels 120/126/128), wherein the second portion further includes a plurality of openings configured to allow a flow to pass through the second portion (best seen Fig5/6,7/8, opening formed by channels 120/126/128, as shown by flow 122), 
wherein the wind turbine rotor blade flow guiding device is connected to the blade such that the rear surface of the first portion faces a surface of the blade (best seen Fig4), 
…”
Bonnet is silent to locating the wind turbine rotor blade flow guiding device to the wind turbine rotor blade between the root portion and the shoulder in the span direction. However, Bonnet does disclose (C4L12-19) that device 110 may be mounted at any span-wise location on the rotor blade 16.
Fuglsang teaches (Fig2, transition region 32; C3L26-33,C1L56-C2L2) that it is advantageous to locate flow guiding devices in the transition region between the root and the shoulder, which results in increasing the lift and energy yield of the blade which further improves the financial gains of the wind turbine blade over its service life.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Fuglsang to locate flow guiding devices in the transition region between the root and the shoulder, which results in increasing the lift and energy yield of the blade which further improves the financial 

    PNG
    media_image1.png
    454
    782
    media_image1.png
    Greyscale

Claim 11
The modified arrangement of Bonnet by the teachings of Fuglsang, discloses: “The wind turbine rotor blade 10, wherein the first portion and the second portion of the wind turbine rotor blade flow guiding device are made of one piece (Bonnet: best seen Fig4-9).”
Claim 12
The modified arrangement of Bonnet by the teachings of Fuglsang, discloses: “The wind turbine rotor blade of claim 11, wherein a transition portion is arranged between the first portion and the second portion of the wind turbine rotor blade flow guiding device, and wherein the plurality of corrugations extend into the transition portion (Bonnet: best seen Fig4, transition portion of device 110 is located between surfaces 112/114 and channels 120/126/128 extend into the transition portion).”
Claim 13
The modified arrangement of Bonnet by the teachings of Fuglsang, discloses: “The wind turbine rotor blade of claim 10, wherein the top surface of the second portion of the wind turbine rotor blade flow guiding device is arranged at an angle between 110 [degrees] and 160 [degress] with respect to the rear surface of the first portion (Bonnet: best seen Fig4/9, see annotated Fig9 above, angle is roughly 135 degrees).”
Claim 17
The modified arrangement of Bonnet by the teachings of Fuglsang, discloses: “The wind turbine rotor blade of claim 10, wherein the plurality of openings of the wind turbine rotor blade flow guiding device include a plurality of elongated slits extending perpendicular to the first direction each having an inverted V-shape (Bonnet: best seen Fig5/6,7/8, opening formed by channels 120/126/128 extending in a chordwise direction and each has an inverted V-shape).”
Claim 18
The modified arrangement of Bonnet by the teachings of Fuglsang, discloses: “The wind turbine rotor blade of claim 17, wherein the plurality of openings include a plurality of rows of the elongated slits (Bonnet: best seen Fig7/8, two rows of channel 126 and channel 128).”
Claim 19
The modified arrangement of Bonnet by the teachings of Fuglsang, discloses: “The wind turbine rotor blade of claim 10, further comprising a backing structure attached to the wind turbine rotor blade flow guiding device and the surface of the blade configured to provide structural support for the wind turbine rotor blade flow guiding device (Bonnet: best seen Fig4, surface 112; C4L35-41, surface 112 is mounted to blade 16 using any suitable device – including adhesive or mechanical fastener).”
Claim 20
The modified arrangement of Bonnet by the teachings of Fuglsang, discloses: 
“A wind turbine (Bonnet: Fig1-9, wind turbine 10) comprising:
a plurality of rotor blades (Bonnet: blade 16), each of the plurality of rotor blades including:
a span direction (Bonnet: best seen Fig2/3, span of blade 16);
a root portion (Bonnet: root 34);
a shoulder (Bonnet: best seen Fig2/3, shoulder near root near labels 28/24/34/100); and
a wind turbine rotor blade flow guiding device (Bonnet: best seen Fig2-9, device 110) including:
a first portion including a rear surface for facing a surface of a wind turbine rotor blade (Bonnet: base portion of lift device 110 that faces blade 16 near surface 112); and
a second portion connected to the first portion and extending from the first portion in a first direction along a length (Bonnet: outer portion of lift device 110 that faces away from blade 16 near surface 114, which extends in a first direction away from the base and along a length/span of the blade), the second portion including a top surface angled at an angle between 90 [degrees] and 180 [degrees] with respect to the rear surface of the first portion (Bonnet: best seen Fig4/9, see annotated Fig9 below, angle is roughly 135 degrees), 
wherein the second portion includes a plurality of corrugations extending along the length (Bonnet: best seen Fig5/6,7/8, corrugations formed by channels 120/126/128), wherein the second portion further includes a plurality of openings configured to allow a flow to pass through the second portion (Bonnet: best seen Fig5/6,7/8, opening formed by channels 120/126/128, as shown by flow 122), 
wherein the wind turbine rotor blade flow guiding device is connected to the blade such that the rear surface of the first portion faces a surface of the blade (Bonnet: best seen Fig4), and
wherein the wind turbine rotor blade flow guiding device is connected to the wind turbine rotor blade between the root portion and the shoulder in the span direction (limitation within the scope of combination discussed in claim 10. Fuglsang: Fig2, transition region 32; C3L26-33,C1L56-C2L2).”

    PNG
    media_image1.png
    454
    782
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9,920,740 to Enevoldsen: Fig7-10
WO 2009/083987 from Greenblatt: Fig3c
US 2008/0149205 from Gupta: Para39

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747